Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0137508, filed on 10/23/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is being considered by the examiner.
Drawings
The drawing submitted on 04/21/2020 has been accepted by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, there is no support in the specification for the claimed “computer-readable recording media” being explicitly limited to non-transitory embodiments.  Thus, the claim is non-statutory under 101 as the BRI of the claimed “computer-readable recording media” encompasses both transitory and non-transitory embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (CA 2807513 A1) in view of Cyzs et al. (US 2014/0187276 A1).

Regarding Claims 1, 9, and 17, Akimoto teach: An electronic device (telephones 141)  comprising: a communication circuit (Fig.3, Main System 100); and a processor (Fig.3, Main Controller 113), wherein the processor is configured to: acquire network connection information (a telephone type and a line type to connect for a telephone call) of an external electronic device (telephones 241) which is call connected(Fig.3, RT3), through the communication circuit ([0010] A private branch exchange according to some embodiments of the present invention is a private branch exchange for performing an operation of connecting a telephone and a communication line for a telephone call, and includes an audio quality characteristic configuration database for storing an audio quality adjustment value of at least one of a gain circuit and an echo canceller circuit and a connection path database for storing information related to a connection path determined by a combination of a telephone and a communication line to connect for the telephone call. An optimal call quality can be obtained according to a combination for each group of at least one of a telephone type and a line type to connect for a telephone call. When there is a connection request from at least one of the telephone and the communication line, by referring to the audio quality characteristic configuration database, an audio quality adjustment value is determined to perform setting for at least one of the gain circuit and the echo canceller circuit. The gain circuit and the echo canceller circuit exist on a connection path. The connection path is determined by referring to the connection path database. [0048] More specifically, described here is an operation of changing the setting of the audio quality adjustment value information based on the audio quality adjustment request dial number to allow the hybrid PBX 110 of the main system 100 to request the update of the audio quality adjustment value information from the digital telephones 141 and 241 that are during a telephone call in a case in which a call is received by the digital telephone 141 of the main system 100 from the analog line 142 by way of the connection path RT2 shown by the thick solid line, and a case in which, as a subsequent operation, the call is received by the digital telephone 241 of the remote system 200 from the analog line 142 by way of the connection path RT3 shown by the thick dashed line.); identify at least one noise control parameter (operation parameters of the echo canceller), on the basis of the acquired network connection information; receive an audio signal from the external electronic device, through the communication circuit; and suppress a noise in the audio signal, on the basis of the identified at least one noise control parameter ([0027] Further, the main controller 113 of the hybrid PBX 110 includes a system configuration DB 114 for storing data regarding a configuration of the whole telephone system including the main system 100 and the remote system 200 as a database, a number analysis DB 115 for storing data to analyze number information (dial information and the like) received from telephones/communication lines as a database, an audio quality characteristic configuration DB 116 for storing data regarding the optimal call quality characteristic for each combination of the telephone type and the communication line type as a database, and a connection path DB 117 for storing data regarding connection paths of the telephones/communication lines as a database.  [0033] The main controller 113 also has a voice quality adjusting program for adjusting the audio quality of the voice during a telephone call for each combination of the telephone type and the communication line type as one of the control programs. In summary, the main controller 113 includes the judgment logic for optimizing setting of the audio level adjustment values to the gain circuits 112, 212, 122, and 222 and setting of the operation parameters of the echo canceller circuits 121 and 221 based on the information stored in the audio quality characteristic configuration DB 116 and the connection path DB 117. [0048] More specifically, described here is an operation of changing the setting of the audio quality adjustment value information based on the audio quality adjustment request dial number to allow the hybrid PBX 110 of the main system 100 to request the update of the audio quality adjustment value information from the digital telephones 141 and 241 that are during a telephone call in a case in which a call is received by the digital telephone 141 of the main system 100 from the analog line 142 by way of the connection path RT2 shown by the thick solid line, and a case in which, as a subsequent operation, the call is received by the digital telephone 241 of the remote system 200 from the analog line 142 by way of the connection path RT3 shown by the thick dashed line.). 
Akimoto do not teach: “a wireless communication circuit”.
Cyzs et al. teach : calculating interference reducing parameters for cancelling wireless signal interference within a data communication network and generating the interference parameters for applying during operation of the multi-sector hub to generate interference cancellation signals ( [0006] According to an aspect of some embodiments of the present invention there is provided a computer-implemented method for calculating interference reducing parameters for cancelling wireless signal interference within a data communication network, the method being carried out by a calibration unit programmed to carry out the steps of the method, which comprise: per each of a plurality of antennas of a multi-sector hub communicating with a data communication network and with a corresponding transceiver of a plurality of distant transceivers: calculating a plurality of calibration factors based on values extracted from sequential transmission and reception of predetermined signals between each of the plurality of antennas of the multi-sector hub; calculating at least one receive interference cancellation parameter, to isolate desired signals transmitted by the corresponding distant transceiver from the undesired interference signals transmitted by other non-corresponding distant transceivers; calculating at least one transmit interference parameter for each non-corresponding antenna of the hub, based on the calculated receive interference cancellation parameters and the calibration factors; and generating the interference parameters for applying during operation of the multi-sector hub to generate interference cancellation signals. [0039] According to some embodiments of the present invention, the method further comprises: receiving at the respective hub antenna desired signals transmitted by the corresponding distant transceiver of the plurality of distant transceivers and undesired signals interfering with the desired signals and transmitted by at least one other non-corresponding of the plurality of distant transceivers; applying receive interference cancellation parameters to cancel the interference from the signals transmitted by the at least one other non-corresponding of the plurality of distant transceivers to isolate the desired signals from the undesired signals; and providing the isolated desired signals for transmission within the data communication network. Optionally, each of the receive interference cancellation parameters are applied so that for each undesired signal transmitted by the other non-corresponding distant transceivers, and received by the plurality of hub antennas, the sum of the combination of the received signals having the applied receive interference cancellation parameters is minimized. Optionally, the receive interference cancellation parameters are weights applied to the received signals. [0080] For purposes of better understanding some embodiments of the present invention, as illustrated in FIGS. 2-11 of the drawings, reference is first made to the construction and operation of a network 10, for example, an exemplary Long Term Evolution (LTE) backhaul wireless transmission network, as illustrated in FIG. 1. An LTE backhaul network core (e.g., wired) 11 is in electrical communication with one or more antennas 11t, which are in wireless communication with one or more other antennas 12a 12b. Antennas 12a and 12b may be relaying base stations. Antennas 12a 12b may divide the network into two access networks, for example, a First LTE Access Network and a Second LTE Access Network. Antenna 12b may be in electrical communication with one or more base stations (e.g., EnodeBS) 13a 13b, which provide connectivity to an end user 14, for example, a mobile phone, a Smartphone, a laptop, a tablet, or other devices.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Akimoto to include the teaching of Cyzs et al. above in order to cancelling wireless signal interference within a data communication network.

Regarding Claims 2, 10, and 18:  (Original) The electronic device of claim 1, wherein the network connection information of the external electronic device comprises at least one of a network kind, a sampling rate, or channel information (line type to connect) (See rejection of claim 1).

Regarding Claims 3, and 11:  The electronic device of claim 1, wherein the processor is configured to: perform a negotiation (connection process) procedure for call connection with the external electronic device, through the wireless communication circuit, and acquire the network connection information of the external electronic device from at least one signal which is transmitted and/or received during the negotiation (connection) procedure (See rejection of Claim 1).

Regarding Claims 4, 12, and 19: The electronic device of claim 1, wherein the at least one noise control parameter comprises at least one of a parameter for noise suppression (operation parameters of the echo canceller) or a parameter for automatic gain control (adjustment values to the gain circuits) (See rejection of claim 1).

Regarding Claims 5 and 13:  The electronic device of claim 1, further comprising a memory, wherein the processor is configured to identify, as the at least one noise control parameter, at least one of a plurality of noise control parameters corresponding to a plurality of network connection information stored in the memory (connection path DB 117) (See rejection of Claim 5).


Regarding Claims 8 and 16: The electronic device of claim 1, wherein the processor is configured to identify the at least one noise control parameter, on the further basis of network connection information of the electronic device (See rejection of Claim 1).

Allowable Subject Matter
Claims 6-7, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akie et al.(JP 2004254261 A) teach: (Abstract) A voice communication device disposed between a telephone and a broadband transmission line whose communication bandwidth is wider than a voice bandwidth limited by a transmitting characteristic and a receiving characteristic of the telephone, has a transmission system frequency characteristic correction means which corrects a frequency characteristic of a transmitting signal from the telephone and a receiving system frequency characteristic correction means which corrects a frequency characteristic of a receiving signal of the telephone. In a voice communication system, which connects two calling telephones through the broadband transmission line whose communication bandwidth is wider than the voice bandwidth limited by the transmitting characteristic and the receiving characteristic of each telephone, each telephone is connected to the broadband transmission line through the voice communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656